United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 7, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-60605
                         Summary Calendar



ROCKIE D. PICKENS,

                                    Plaintiff-Appellant,

versus

VIMAL POWELL, Inmate Legal Assistance Program Technician,
in his individual capacity,

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 4:03-CV-427
                      --------------------

Before Barksdale, Stewart, and Clement, Circuit Judges.

PER CURIAM:*

     Rockie D. Pickens, Mississippi inmate # 71454, seeks to

proceed in forma pauperis (IFP) on appeal from the district

court’s dismissal of his civil rights complaint under FED. R. CIV.

P. 4(m) for failure to serve the defendant.   Pickens argues that

he was entitled to rely on the United States Marshal’s Service to

serve Powell and that it failed to effect service by not serving

Powell personally at his home address.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60605
                                -2-

     By moving for leave to proceed IFP, Pickens is challenging

the district court’s certification that his appeal was not taken

in good faith.   See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997); 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3).      Because

Pickens was IFP, he was entitled to rely on the Marshal’s Service

to effect service of his complaint on Powell.    See 28 U.S.C.

§ 1915(c); FED. R. CIV. P. 4(c)(2); Rochon v. Dawson, 828 F.2d
1107, 1110 (5th Cir. 1987).   If the Marshal’s Service attempted

to serve Powell by certified mail only and not personally, the

Marshal’s Service improperly performed its duty, and the district

court abused its discretion when it dismissed Pickens’s suit.

See Lindsey v. United States R.R. Retirement Bd., 101 F.3d 444,

447 (5th Cir. 1996); FED. R. CIV. P. 4(e); MISS. R. CIV. P.

4(c)(5); Triple C Transp., Inc. v. Dickens, 870 So. 2d 1195,

1198-99 (Ms. 2004).

     IT IS ORDERED that Pickens’s motion to proceed IFP is

GRANTED.   The district court’s certification decision is VACATED,

and the case is REMANDED for the district court to identify

evidence that the Marshal’s Service attempted to serve Powell

personally.   If the district court is unable to identify such

evidence, it should order the United States Marshal’s Service or

other appropriate person under FED. R. CIV. P. 4(e) to serve

Pickens’s complaint on Powell personally.

     IFP GRANTED; VACATED AND REMANDED.